ON REHEARING.
. In this action appellant’s counsel has filed a petition for a rehearing, and in connection therewith has requested this Court to withhold the remittitur, and to send down the record, to enable the appellant to apply to the District Court for a resettlement of the so-called “Statement of the Case,” with a view of incorporating therein certain essential specifications which were omitted from the original record as transmitted to this Court, and upon which the case was disposed of by this Court. These requests, coming, as they do, after the case lias been submitted and decided, and after an opinion has been written and filed, are not seasonably made. Without holding that this Court is devoid of authority to grant *581such a request, under any possible state of facts, we do, without hesitation, hold that similar requests will ordinarily be denied, and will not be granted in any case, unless it presents features which are peculiar and very exceptional, and such as this case does not present. Counsel cites section 5625 of the Revised Codes, and claims that, under said section, it is the duty of this Court to transmit the. record, with a view to the perfection of the appealj and to make the same effectual. But counsel in this case in not seeking to perfect the appeal or to make it effectual. The validity of the appeal is not at all involved in any object which counsel is seeking to attain. The citation is therefore not in point. The petition for a rehearing and the said requests of counsel are denied.
(80 N. W. Rep. 768.)
The other judges concurring.